Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s submission filed on November 30, 2021 has been entered.

	Allowable Subject Matter
Claims 1-20 are allowed.
	Independent claims 1, 8, and 15 are directed to creating a virtual boundary (e.g. a geofence) around a venue. When a user with a mobile device requests to register for the venue, the platform determines if the mobile device is within the virtual boundary of the venue from the coordinates of the mobile device. If the mobile device is determined to be within the boundary, the platform transmits a trivia question to the user. The user's response is received, and the platform determines if the response is correct.  Independent claims 1, 8, and 15 recite a 

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 2016/0012520 A1 (“Aquino”): Aquino teaches an auction that enables an administrator of the auction platform (Fig. 1, "50"; paragraph [0033], lines 26-32 teaches an auction platform) to specify, via a user interface, a boundary for an auction associated with an event taking place at the venue (Fig. 1, "30"; paragraph [0033], lines 4-10 teaches a boundary around a location) including: enabling the administrator to specify an area defined by the venue (paragraph [0040], lines 5-8 teach that the boundary is manually provided), wherein the boundary further encompasses the area defined by the venue (paragraph [0033], lines 4-12 teaches that the boundary defines an area within a venue; Fig. 1, "20" is the venue and Fig. 1, "30" is the boundary around the venue).  However, Aquino does not teach or suggest the combination of elements claimed by Applicant.
(ii) US 9,398,405 B2 (“Fan”): Fan teaches a computer-implemented (Fig. 5) method of managing an auction platform (col. 2, lines 59-67) associated with a venue (col. 1, lines 33-38), the method comprising: receiving, from a portable electronic device via a network connection (Fig. 5, “512”), a request to register the portable electronic device with the auction platform (col. 11, lines 56-60); col. 6, lines 31-41; col. 9, lines 15-23; col. 11, lines 60-65; col. 15, lines 29-32), and determining that the location of the portable electronic device is within the boundary for the auction (claim 1, lines 2-8); configuring the auction during the event taking place at the venue (col. 2, lines 59-67) including: after registering the portable device with the auction platform (col. 11, lines 56-60), transmitting, to the portable electronic device via the network connection, information associated with the auction for the item or service (claim 1, lines 12-16).  However, Fan does not teach or suggest the combination of elements claimed by Applicant.
(iii) US 2013/0191215 A1 (“Metcalf”): Metcalf teaches that a boundary can comprise a set of streets at least partially surrounding the area defined by the venue (paragraph [0050], lines 10-14).  However, Metcalf does not teach or suggest the combination of elements claimed by Applicant.
(iv) US 2011/0165924 A1 (“Gorder”): Gorder teaches configuring a trivia challenge and prize redemption to occur during the event taking place at the venue including: enabling the administrator to input, via the user interface, (i) a trivia question, (ii) at least one correct answer for the trivia question, and (iii) at least one incorrect answer for the trivia question (paragraphs [0004]-[0007]), and displaying, in the user interface, a set of prizes (paragraph [0005] discloses a sweepstakes entry; Fig. 9 displays a schedule of prizes based on points); after paragraph [0037]), transmitting, to the portable electronic device via the network connection, information associated with the trivia challenge and prize redemption (paragraph [0051]); receiving, from the portable electronic device via the network connection, an answer for the trivia question (paragraph [0004]); and determining, based on at least one of the at least one correct answer or the at least one incorrect answer, whether the answer is correct (paragraphs [0004] and [0053]).  However, Gorder does not teach or suggest the combination of elements claimed by Applicant.
(v) “An Indoor Wireless System for Personalized Shopping Assistance” by Abhaya Asthana et al. (“Asthana”): Asthana discloses personalized shopping assistance using a mobile device.  However, Asthana fails to anticipate or render obvious the Applicant’s invention.  However, Asthana does not teach or suggest the combination of elements claimed by Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAEEM U HAQ/Primary Examiner, Art Unit 3625